                                 UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF KENTUCKY
                                         AT LOUISVILLE


      UNITED STATES OF AMERICA                                                              PLAINTIFF

      v.                                                   CRIMINAL ACTION NO. 3:10-CR-51-CRS

      Ramon F. FLORES                                                                     DEFENDANT


                               MEMORANDUM OPINION AND ORDER

 I.          Introduction

             This case is before the Court on Defendant Ramon Flores’s motion for relief under

      Federal Rule of Civil Procedure 60(b)(1). DN 1109. Flores contends that this Court’s order (DN

      1082) denying his amended motion to vacate his conviction and sentence under 28 U.S.C. § 2255

      (DN 1051) was the product of a mistake. The United States responded. DN 1125. Therefore, this

      matter is ripe for review. Finding that there was no “mistake, inadvertence, surprise, or excusable

      neglect,” underlying the Court’s original order, the Court will deny the motion.

II.          Factual Background and Procedural History

             Ramon Flores was convicted of conspiracy to distribute and to possess with the intent to

      distribute five kilograms or more of a mixture or substance containing cocaine in violation of 21

      U.S.C. § 841(b)(1)(A)(ii). DN 156; DN 699 at 2. He was subsequently sentenced to thirty years

      imprisonment with a five-year term of supervised release to follow, along with a special

      assessment of $100. DN 883. On direct appeal, the Sixth Circuit affirmed his conviction and

      sentence. DN 968; United States v. Flores, No. 13-5763 (6th Cir. Sept. 29, 2014). The Supreme

      Court of the United States denied Flores’s petition for a writ of certiorari. DN 1003; Flores v.

      United States, 135 S. Ct. 1446 (Mem) (2015).




                                                       1
               Flores then moved to vacate his sentence under 28 U.S.C. § 2255. DN 1048; DN 1051.

       The United States responded. DN 1062. Flores replied. DN 1064. Following referral, Magistrate

       Judge Dave Whalin ordered the United States to file a supplemental response addressing two

       ineffective assistance of counsel claims. DN 1069. The United States filed a supplemental

       response. DN 1073. Flores replied. DN 1077. The magistrate issued his Report and

       Recommendation, recommending that the Court deny Flores’s motions. DN 1080. Flores filed

       objections. DN 1081. This Court overruled the objections and adopted the magistrate’s report.

       DN 1082.

               Now, Flores has filed a motion requesting this Court modify that order under Rule

       60(b)(1). DN 1109. The Court, without objection from the United States, reopened the case and

       ordered the United States to respond to the motion. DN 1124. The United States did so. DN

       1125.

III.           Discussion

               Federal Rule of Civil Procedure 60(b)(1) provides: “On motion and just terms, the court

       may relieve a party or its legal representative from a final judgment, order, or proceeding for . . .

       mistake, inadvertence, surprise, or excusable neglect.” “[A] Rule 60(b)(1) motion is intended to

       provide relief in only two situations: (1) when a party has made an excusable mistake or an

       attorney has acted without authority, or (2) when the judge has made a substantive mistake of

       law or fact in the final judgment or order.” United States v. Reyes, 307 F.3d 451, 455 (6th Cir.

       2002) (citing Cacevic v. City of Hazel Park, 226 F.3d 483, 490 (6th Cir. 2000)). Flores argues

       that this Court made a mistake of law or fact in finding that his argument regarding “mingling

       conspiracies” was procedurally defaulted.




                                                         2
         An argument is procedurally defaulted when the defendant fails “to raise it on direct

review.” Bousley v. United States, 523 U.S. 614, 622 (1998). In such a scenario, “the claim may

be raised . . . only if the defendant can first demonstrate either ‘cause’ and actual ‘prejudice’ or

that he is ‘actually innocent.’” Id. (citations omitted). “Cause . . . must be something external to

the petitioner, something that cannot fairly be attributed to him.” Coleman v. Thompson, 501

U.S. 722, 753 (1991) (emphasis in original). To meet the prejudice requirement, a movant must

show “not merely that the errors at his trial created a possibility of prejudice, but that they

worked to his actual and substantial disadvantage, infecting his entire trial with error of

constitutional dimensions.” United States v. Frady, 456 U.S. 152, 170 (1982) (emphasis in

original).

         Here, no party disputes that the issue of mingling conspiracies was not raised on direct

review. A review of the Sixth Circuit opinion confirms that the issue was not addressed there.

See generally DN 968. Further, Flores does not assert actual innocence. Instead, he claims that

his counsel’s ineffectiveness was sufficient cause to excuse his procedural default and that such

ineffectiveness prejudiced him. DN 1109 at 3. While it is true that “cause” can be demonstrated

by constitutionally “ineffective assistance of counsel,” Edwards v. Carpenter, 529 U.S. 446, 457

(2000), the magistrate and this Court have already considered these arguments.1

         All parties agree on the facts and agree that the test from Bousley governs. See DN 1109

at 2; DN 1125 at 4. Applying that test, both the magistrate, DN 1080 at 8–10, and this Court, DN

1082 at 4–5, determined that “Flores has not established cause or actual prejudice for his failure

to assert his ‘mingling of conspiracies’ argument on direct review.” DN 1082 at 5. Further, the

underlying alleged deficiency on which Flores relies—ineffective assistance of counsel—has


1
 If Flores were raising new claims, his motion would be treated as a second or successive § 2255 motion which is
subject to the limitations of 28 U.S.C. § 2244. United States v. Giles, 238 F.3d 425 (Table), at *1 (6th Cir. 2000).

                                                          3
      already been addressed and dismissed. DN 1080 at 3–7; DN 1082 at 2–4. Put simply, Flores has

      not demonstrated a mistake on the part of the Court when it entered the order denying his

      amended § 2255 motion. He merely disagrees with the Court’s conclusions.

IV.          Conclusion

             Rule 60(b) is designed to correct unintentional mistakes, not to provide a § 2255

      petitioner with a second bite at the apple. All parties, the magistrate, and this Court agree on the

      substantive law and applicable facts. Flores’s disagreement with the Court’s conclusion is

      insufficient to demonstrate a mistake of law or fact as required by Rule 60(b). Therefore, the

      motion for relief under Rule 60(b)(1) (DN 1109) is DENIED.


                             January 14, 2019




                                                        Char
                                                           lesR.Si
                                                                 mpsonI
                                                                      II,Seni
                                                                            orJudge
                                                           Unit
                                                              edStat
                                                                   esDi
                                                                      str
                                                                        ictCour
                                                                              t




                                                        4
